Title: To Thomas Jefferson from John Pickering, 28 January 1822
From: Pickering, John
To: Jefferson, Thomas


                        Sir,
                        
                            Salem, Massachusetts
                            Jany 28. 1822.
                        
                    Having lately had the pleasure to see the Memorial presented to Congress by you on the subject of repealing the duties upon imported Books, I take the liberty to forward to you a copy of one upon the same subject, which was offered to years ago by several gentlemen in this town. It gives great satisfaction here to observe, that the scholars in your part of the country entertain the same opinions with themselves upon this important subject; and they hope, that your efforts in the cause will produce the desired effect.Permit me, Sir, to avail myself of this occasion to offer you a little publication of mine upon the subject of an Orthography for our Indian Languages, in which you have taken a lively interest, & which promise valuable additions to our stock of philological science. You will know how to make all just allowances for the imperfections of the Essay. I take the liberty also to send you at the same time a copy of a Review which is just published in the North-American for the present month.I have the honour to be, Sir, with the highest consideration your obedt & hbl servt
                        Jmo Pickering
                    